Matter of Lorenzo (Commissioner of Labor) (2019 NY Slip Op 01870)





Matter of Lorenzo (Commissioner of Labor)


2019 NY Slip Op 01870


Decided on March 14, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 14, 2019

526776

[*1]In the Matter of the Claim of LUIS LORENZO JR., Appellant.
andCOMMISSIONER OF LABOR, Respondent.

Calendar Date: February 8, 2019

Before: Lynch, J.P., Clark, Mulvey, Devine and Aarons, JJ.


Luis Lorenzo Jr., New York City, appellant pro se.
Letitia James, Attorney General, New York City (Linda D. Joseph of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 9, 2018, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Decision affirmed. No opinion.
Lynch, J.P., Clark, Mulvey, Devine and Aarons, JJ., concur.
ORDERED that the decision is affirmed, without costs.